Citation Nr: 1521440	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent evaluation.

In a May 2010 submission, the Veteran requested a Travel Board hearing. In August 2013, the Veteran withdrew that request. Accordingly, no hearing was required, the request is considered withdrawn and the Board may proceed with adjudication of this appeal. See 38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to the VA examiner who wrote the February 2015 VA medical examination report for clarifications regarding his report. The examiner is asked to review the claims file to include:

	a. The August 2008 VA medical examination report;

	b. The May 2010 private examination report; and

	c. The Veteran's lay statements.

Having done so, the examiner is asked to provide the following clarifications regarding his findings in the February 2015 VA medical examination report:

The February 2015 VA medical examination report indicated that the range of motion findings were "discordant with the muscular anatomy" of the Veteran and that the Veteran's limitation of motion was volitionally induced. The examiner also stated that the Veteran's disorder was "unlikely to be concordant with [an] airplane ride of such magnitude from [the Veteran's home in] Panama to here and return." The examiner should clarify as to whether the February 2014 range of motion findings opinion are to be considered reliable and, if not, any specific and detailed reasons as to why. The examiner is asked to note and refer to the findings in the August 2008 VA medical examination report and the May 2010 private examination report, and explain any reasons for agreeing or disagreeing with the findings in either report.

2. After any further development, to include the provision of another VA medical examination, if deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




